In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________

             No. 02-19-00159-CR
             No. 02-19-00160-CR
             No. 02-19-00161-CR
        ___________________________

MICHAEL TREMAINE SCHEXNAYDER, Appellant

                         V.

             THE STATE OF TEXAS


      On Appeal from the 432nd District Court
              Tarrant County, Texas
 Trial Court Nos. 1533266D, 1533262D, 1530445D


  Before Bassel, J.; Sudderth, C.J.; and Womack, J.
        Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Pro se Appellant Michael Tremaine Schexnayder filed a notice of appeal in the

trial court on March 22, 2019, challenging the denial of various pretrial motions in his

three cases.1 On May 28, 2019, we sent Schexnayder a letter expressing our concern

that we lack jurisdiction over these appeals because the trial court had not entered any

appealable orders. Our letter further stated,

      Because sentence was imposed on April 10, 2019, the trial court’s order
      on appellant’s pretrial petition for writ of habeas corpus appears to be
      moot. See Ex parte Tucker, 3 S.W.3d 576, 576 (Tex. Crim. App. 1999).
      Otherwise, appellant does not appear to challenge any rulings that are
      within the limited scope of appealable interlocutory orders in criminal
      cases, and the notice of appeal appears to be prematurely filed as to the
      judgment of conviction. See Tex. R. App. P. 27.1(b).[2]

We instructed Schexnayder that unless he filed a response showing grounds for

continuing the appeals, we could dismiss them. See Tex. R. App. P. 44.3. We received

no response.

      “We do not have jurisdiction to review interlocutory orders unless that

jurisdiction has been expressly granted to us by law.” McKown v. State, 915 S.W.2d
160, 161 (Tex. App.—Fort Worth 1996, no pet.). The rulings of which Schexnayder

      1
       The motions included a motion for pretrial bail reduction, a motion to quash,
and a “Motion for Remedy, Cure, and Maintenance.”
      2
        Unlike a prematurely filed notice of appeal in a civil case, a prematurely filed
notice of appeal in a criminal case is a nullity “if filed before the trial court makes a
finding of guilt or receives a jury verdict,” as happened here. See Tex. R. App. P.
27.1(b). Moreover, the docket sheet from the trial court reflects that Schexnayder has
not filed another notice of appeal since sentence was imposed.


                                           2
complains are not within the limited scope of appealable interlocutory orders. See

Blakely v. State, No. 02-18-00354-CR, 2018 WL 5833464, at *1 (Tex. App.—Fort

Worth Nov. 8, 2018, no pet.) (mem. op., not designated for publication) (dismissing

appeal from order denying defendant’s motion to quash the indictment).

      Therefore, we dismiss these appeals for want of jurisdiction. See Tex. R. App.

P. 43.2(f); McKown, 915 S.W.2d at 161.


                                                   Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 8, 2019




                                         3